                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION
                                 No. 5:18-CV-426-BO

ATLANTIC COAST PIPELINE, LLC,                         )
                       Plaintiff,                     )
V.                                                    )                ORDER
                                                      )
1.687 ACRES, MORE OR LESS, IN WILSON                  )
COUNTY, NORTH CAROLINA et al.,                        )
                       Defendants.                    )



       In light of the duration of the stay previously entered in this matter and the entry of an order

setting discovery and motions filing deadlines, plaintiffs motion for partial summary judgment

[DE 5] is hereby DENIED WITHOUT PREJUDICE with permission to refile within the time for

filing dispositive motions as set forth in the scheduling order. If appropriate, plaintiff may refile

its motion and incorporate by reference its previously filed memorandum and exhibits in support.


SO ORDERED, this     _1 day of March 2020.



                                              TERRENCE W. BOYLE
                                              CHIEF UNITED STATES DISRICTJ
